            Case 1:19-cv-03836-KPF Document 46 Filed 08/13/20 Page 1 of 2




Michele C. Greco
Associate
mgreco@hpmb.com

                                                    August 13, 2020


VIA ECF
Honorable Katherine Polk Failla
United States District Court
                                                          MEMO ENDORSED
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:     Carlton Gray v. Raul Ramos, Raisa Katz, Leon Scrimmager, Amber Testa, and
        David Onuora
        Docket No.: 19-CV-3836
        Our File No.: 611-3286

Dear Judge Failla:

       Our law firm represents defendants Raul Ramos, M.D., Leon Schrimmager, M.D., David
Onuora, P.A., Raisa Katz, M.D. and Amber Testa, Psy.D. in the above referenced Civil Rights
lawsuit brought by pro se plaintiff, Carlton Gray.

        Defendants filed a Motion to Dismiss on March 10, 2020. Pursuant to Your Honor’s
Order dated July 8, 2020, an Opposition to defendants’ Motion to Dismiss was to be filed on or
before July 31, 2020. To date, this office has not received an Opposition or any correspondence
from Mr. Gray. Therefore, the defendants respectfully request that the Motion to Dismiss be
deemed fully submitted and decided.

        Lastly, in light of limitations caused by COVID-19, kindly advise if Your Honor requires
a courtesy copy of defendants’ Motion to Dismiss.




2265612.1
                Case 1:19-cv-03836-KPF Document 46 Filed 08/13/20 Page 2 of 2
    Honorable Katherine Polk Failla
    Re: Carlton Gray v. Raul Ramos, Raisa Katz, Leon Scrimmager, Amber Testa, and David Onuora
    August 13, 2020
    Page: 2

            Thank you for your attention and consideration of this request.

                                                             Respectfully submitted,



                                                             Michele C. Greco
    MCG/jc

    cc:     VIA CERTIFIED MAIL RRR
            Carlton Gray, Pro Se
            DIN No.: 19R0750
            Wyoming Correctional Facility
            P.O. Box 501
            Attica, New York 14011-0501




The Court is in receipt of Defendants' letter requesting an update as
to the status of briefing for Defendants' motion to dismiss, and
seeking guidance on whether the Court expects a courtesy copy per the
Court's Individual Rules. (Dkt. #45). As to the former issue, the
Court refers the parties to the Court's Order dated July 8, 2020.
(Dkt. #44). The Court will rule on the motion in due course. As to
the latter issue, the Court would still like a courtesy copy of
Defendants' motion to dismiss but understands if Defendants are unable
to provide one due to the restrictions imposed by the COVID-19
pandemic. The Court will not penalize Defendants for forgoing
submission of a courtesy copy.
Dated:    August 13, 2020               SO ORDERED.
          New York, New York


A copy of this Order was mailed by Chambers to:
Carlton Gray                                                    HON. KATHERINE POLK FAILLA
NYSID: 00344553Z                                                UNITED STATES DISTRICT JUDGE
DIN No. 19R0750
Wyoming Correctional Facility
P.O. Box 501
Attica, NY 14011-0501




    2265612.1
